Citation Nr: 1337069	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  13-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic degenerative joint disease (DJD) with ankylosis, right third proximal interphalangeal (PIP) joint.   


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1964 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for traumatic DJD with ankylosis, right third PIP joint, and assigned a disability rating of 10 percent.  The Veteran appealed the assigned rating. 

In May 2013, the Veteran was scheduled for a travel board hearing before the Board.  However, as he failed to appear without good cause, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

The Veteran's March 2012 notice of disagreement (NOD) regarding his right finger disability also reflected disagreement concerning a denial of service connection for his right hip condition.  In a March 2013 Appeal, the Veteran also asserted that VA had not addressed his claim for a low back disability.  However, the RO granted service connection for these two disabilities in October 2012.  Since the RO granted these benefits in full, and the Veteran has not disagreed with the assigned disability ratings or effective dates, these issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further development is warranted.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

The Veteran has been in receipt of a 10 percent rating for his right middle finger disability, effective June 1, 2010, pursuant to Diagnostic Code 5226.  Under Diagnostic Code 5226, the Veteran is receiving the maximum rating for ankylosis of the middle finger on the major hand.  The Note under Diagnostic Code 5226 directs consideration of whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of range of motion of other digits or interference with overall function of the hand.

In May 2011, the Veteran was afforded a VA examination of his hand, thumb, and fingers.  The Veteran reported daily pain and stiffness that radiated to the right wrist and made it difficult to hold objects or lift anything with his right hand.  

The VA examiner found an abnormal range of motion for the PIP and MP joints of the Veteran's right middle finger, with extension limited by 20 degrees at the PIP joint and limited by six degrees at the MP joint.  The examiner also noted objective evidence of pain in the Veteran's right middle finger, with additional limitation of range of motion due to pain after repetitive motion. 

The examiner found decreased strength and flexion of the Veteran's right middle finger due to pain, as well as decreased dexterity for twisting, probing, writing, touching, and expression of the Veteran's right middle finger.  He also noted increased pain to palpation of the right middle finger from the PIP joint to right wrist.  Although he noted decreased sensation of cold in the right middle finger, he did not specifically indicate whether the decreased sensation was due to nerve disability or some other etiology.

Additionally, although the examiner reported that ankylosis of the right middle finger did not interfere with the motion of the other digits or with the overall hand function, elsewhere in the VA examination report, he indicated significant effects of the Veteran's right finger disability on the overall functioning of the hand.  In particular, he explicitly noted significant effects of the Veteran's right finger disability on occupational activities, such as decreased mobility, decreased manual dexterity, problems with lifting and carrying, decreased strength, and pain.  He also referenced the Veteran's report of difficulty driving due to loss of grip strength on the steering wheel.  

Therefore, a new VA examination is needed to provide information on the etiology of the disability causing decreased sensation of the right finger (if any) and to provide specific findings regarding overall hand impairment stemming from the service-connected right finger disability (if any) as this information could result in separate ratings for the Veteran's service-connected right finger disability.  See generally Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition); see also the Note under 38 C.F.R. § 4.71(a), Diagnostic Code 5226.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file must be made available to the examiner for review, and all pertinent symptomatology and findings must be reported in detail.  Specifically, the examiner is directed to address the following:

(a) The May 2011 VA examination report indicated functional impairment of the Veteran's right hand, such as through decreased strength and flexion of his right middle finger due to pain, and decreased dexterity for twisting, probing, writing, touching, and expression.  

Describe, in detail, the functional loss of the Veteran's hand due to his right middle finger disability. 

(b) The May 2011 examination report also noted the symptom of decreased sensation of cold in the Veteran's right middle finger.  

Determine whether this decreased sensation is due to an underlying disability, to include nerve impairment.  If so, provide a diagnosis for the disability causing the decreased sensation and if the disability is related to impairment of the nerve, identify the level of nerve impairment as mild, moderate, or severe.

(c) Describe the impact that the Veteran's right middle finger disability would have on his usual occupation of "administrative assistant/filing clerk," in light of the May 2011 examiner's findings of significant effects of the disability on occupational activities.  Specifically, please opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's right finger disability precludes him from obtaining and maintaining substantially gainful employment in light of his work history and education, and without regard to his age or current employment status.  Please provide a detailed rationale for the opinion.


2. After the development requested above, as well as any additional development deemed necessary, has been completed, readjudicate the claim with consideration of all applicable scheduler rating criteria.  The RO should expressly consider whether the Veteran's right finger symptoms warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case, and provide a copy to the Veteran and his representative.  Allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


